          Case 18-09037            Doc 33       Filed 03/30/19 Entered 03/31/19 00:04:53                         Desc Imaged
                                                Certificate of Notice Page 1 of 2
                                               United States Bankruptcy Court
                                                 Northern District of Iowa
Hanrahan,
              Plaintiff                                                                           Adv. Proc. No. 18-09037-TJC
Warthan,
              Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0862-2                  User: admin                        Page 1 of 1                          Date Rcvd: Mar 28, 2019
                                      Form ID: pdf902                    Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 30, 2019.
               +Bradley R. Kruse,   699 Walnut St., Ste. 1600,   Des Moines, IA 50309-3944
dft             Douglas D. Warthan,   12350 Barony Dr,   Dubuque, IA 52001-9636

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 30, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 28, 2019 at the address(es) listed below:
              Eric W. Lam   on behalf of Plaintiff Renee K. Hanrahan ELam@simmonsperrine.com,
               tdomeyer@SPMBLAW.com,kcarmichael@SPMBLAW.com
              United States Trustee   USTPRegion12.CR.ECF@usdoj.gov
                                                                                            TOTAL: 2
Case 18-09037   Doc 33   Filed 03/30/19 Entered 03/31/19 00:04:53   Desc Imaged
                         Certificate of Notice Page 2 of 2
